DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/29/22 has/have been acknowledged and is/are being considered by the Examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/2/22, with respect to the rejection(s) of claim(s) 1-2, 5-11, 13-18 under Poore in view of Snyder have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Regarding claims 19-21, Poore clearly discloses that the device and housing are flexible and that each device includes all of the necessary circuitry (e.g. ¶¶ 12, 14, 34-35, 40, 53, 72 and 102).  In this case, the system of Poore in view of Snyder teaches two flexible modules that provide multiphasic stimulation. It is noted that the claim does not require the use of both modules at the same time.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/29/22has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is dependent from a non-existent claim.  
Claims 6-8 are rejected for inheriting the same deficiency as claim 5.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 includes the same limitations as already claimed in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poore et al. (U.S. Pub. 2014/0277226 hereinafter "Poore") in view of Snyder (U.S. Pub. 2008/0177342).
Regarding claim 19, Poore discloses A defibrillation method, comprising: providing two or more defibrillation modules (e.g. 16, 18) that are wearable on one of a body and a limb of a patient (e.g. see Fig. 1) and make contact with a piece of skin of the patient (e.g. see Fig. 1) wherein each defibrillation module has a flexible housing (e.g. ¶¶ 12, 14, 35, 40 and 53), a defibrillation subsystem in the flexible housing and at least one patient interface assembly incorporated into the flexible housing of each defibrillation module (e.g. ¶67); generating, by the two or more defibrillation modules each having a power source (e.g. ¶72) and each having an energy reservoir in the housing (e.g. 32, 38), a multiphasic therapeutic pulse (e.g. ¶34), and delivering the multiphasic therapeutic pulse to the patient through the patient interface assemblies of the two or more defibrillation module (e.g. ¶34).  Poore discloses the claimed invention but fails to disclose that the multiple phase stimulation includes more than one positive pulse and more than one negative pulse.  However, Snyder discloses that it is well-known in the art to use multiple phase stimulation as taught in Figure 4C; Abstract and Paragraphs 33-34 in order to bring the durations of the phases within the desired range based on patient impedance to increase patient response while minimizing patient discomfort and possible damage.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the multiple phase stimulation as taught by Poore, with a multi-phasic stimulation with multiple positive and negative phases that is delivered synchronously as taught by Snyder, since such a modification would provide the predictable results of stimulating with multiple phase stimulation to lower the duration of the phases to increase patient response while minimizing patient discomfort and possible damage.
Regarding claim 20, meeting the limitations of claim 19 above, Poore further discloses wearing each defibrillation module on the one of the body and the limb of the patient (e.g. see Fig. 1). 
Regarding claim 21, meeting the limitations of claim 19 above, Poore further discloses treating one of defibrillation, pacing and cardioversion using the multiphasic therapeutic shock (e.g. ¶ 34).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poore in view of Snyder applied to claims 1-16 and 18-21 above, and further in view of Shuros et al. (U.S. Pat. 2010/0249860 hereinafter “Shuros”).
Regarding claim 17, Poore in view of Snyder discloses the claimed invention except for the use of straps or a harness to help secure the device.  However, Shuros teaches that it is known to use belts/harness as set forth in Paragraph 35 to provide an alternative to adhesive for affixing the device and pressing it against the body surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the affixation means as taught by Poore in view of Snyder, with straps/harness as taught by Shuros, since such a modification would provide the predictable results of using a known alternative method of straps or a harness for affixing medical stimulators to a body in a way that presses the device against the body for improved contact.
Allowable Subject Matter
Claims 1-2, 9-11, 13-18, 22 and 24 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/
Primary Examiner, Art Unit 3762